

116 HRES 1034 IH: Recognizing the need for a Senior Security Promise.
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1034IN THE HOUSE OF REPRESENTATIVESJune 30, 2020Mr. Brindisi (for himself, Mr. Fitzpatrick, and Mr. Cunningham) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONRecognizing the need for a Senior Security Promise.Whereas after a lifetime of hard work, older Americans have earned the right to age with dignity and enjoy the fruits of their labor;Whereas over the past century, life expectancy has increased for many Americans, and the share of the population over age 65 has grown dramatically—(1)from 1900 through 2015, the percentage of people in the United States age 65 and older more than tripling;(2)according to the Administration on Aging, in 2015, those 65 and older accounting for about 15 percent of the total population, or 50,900,000 individuals; and(3)by 2085, those 65 and older are projected to make up about 22 percent of the total United States population;Whereas older Americans have paid into critical programs like Social Security and Medicare their entire working lives;Whereas the Federal Government should work to strengthen and protect these critical programs, ensure the trust funds are solvent for years to come, require higher income earners to pay their fair share, and protect the safety net for older Americans;Whereas many older Americans on fixed incomes are struggling to keep up with the skyrocketing prices costs of premiums and out of pocket costs of prescription drugs;Whereas access to affordable and reliable health care is a top priority for our Nation’s older Americans;Whereas scams and fraudulent activities calls are more than an annoyance, they can mean serious financial risks for older people;Whereas family caregivers allow older Americans to age with dignity in their homes, and the Federal Government should recognize the value of caregivers and provide more financial support;Whereas older Americans play an integral role in the labor force of the Nation, with 10,000,000 seniors working or actively seeking to work—(1)according to the Administration for Community Living in 2018, with 10,000,000 (19.6 percent) Americans age 65 and over in the labor force (working or actively seeking work), including 5,500,000 men (24.0 percent) and 4,500,000 women (15.9 percent); and(2)in 2018 older adults constituting 6.2 percent of the United States labor force;Whereas older Americans are a vital part of the American workforce and our economy—(1)at the Federal level, people age 50 and older contributing 43 percent of the total tax take in 2018, or a little over $1,400,000,000,000;(2)an estimated seniors to provide 47 percent of total Federal tax revenue by 2050, or $5,800,000,000,000; and(3)by some estimates in 2018, people 50 and older spending 56 cents out of every retail dollar spent, by 2050, spending 61 cents of every dollar;Whereas for older Americans who want to keep working, age discrimination threatens their financial security, an estimated 6-in-10 older workers across the Nation having experienced or seen age discrimination in the workplace;Whereas older Americans touch the lives of many through countless hours of volunteering or unpaid work, individuals 50 and older creating an estimated additional $745,000,000,000 in value through unpaid activities, such as volunteering and family caregiving;Whereas older Americans are the cornerstones of American families, with 12,900,000 households led by people that are age 75 and older; andWhereas older Americans are a valued part of American life not only for their contributions, but also their wisdom and experience: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)the United States needs a Senior Security Promise that reaffirms our commitment to older Americans, ensures access to affordable health care, protects seniors from scams and financial fraud, and provides the resources and support they need for a dignified retirement; and(2)the Congress must work on a bipartisan and bicameral basis to achieve these goals.